Per Curiam.
A writ of error will not lie to the Supreme Court to correct a judgment of the superior court in a case where an owner of a lot of land sues the owner of an adjoining lot for damages on account of trespass by cutting timber over a dividing line on the plaintiff’s property, it appearing from the allegations of the petition and the answer 'that neither party disputes the title of the other to the lot which he claims, the' only issue being as to the proper location of a boundary line, and the prayers of the petition being for a money judgment and for general relief. Where a writ of error in a case of the character above mentioned is brought to this court, it will be transferred to the Court of Appeals. Elkins v. Merritt, 146 Ga. 647 (92 S. E. 51).

So ordered.


All the Justices concur, except Fish, O. J., absent.